Citation Nr: 0803611	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for neurogenic bladder 
as secondary to the service-connected mechanical low back 
pain, degenerative disc disease and degenerative joint 
disease of the lumbar spine.  

2.  Entitlement to an increased disability evaluation for the 
veteran's mechanical low back pain, degenerative disc disease 
and degenerative joint disease of the lumbar spine, currently 
evaluated as 40 percent disabling.

3.  Entitlement to an increased disability evaluation for the 
veteran's chronic cervical strain, currently evaluated as 20 
percent disabling.

4.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's post-operative left knee injury 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

5.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's post-operative left knee injury 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260.

6.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's post-operative left knee injury 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5261.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1985 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in December 2003.  He testified at a personal hearing before 
the Board in Washington, D.C. in August 2005.  

With the exception of the service connection claim, the 
issues on appeal were originally before the Board in January 
2006 when they were remanded for additional evidentiary 
development.  

In January 2007, the RO granted service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  The issue has been changed on the title 
page to reflect that disposition.  By the same decision, the 
RO granted a total rating based on individual 
unemployability.  This is a complete grant of the benefits 
claimed for this issue.  The issue is no longer in appellate 
status.  


FINDINGS OF FACT

1.  Competent medical evidence links a neurogenic bladder to 
the service-connected mechanical low back pain, degenerative 
disc disease and degenerative joint disease of the lumbar 
spine.

2.  The veteran's mechanical low back pain with degenerative 
disc disease and degenerative joint disease of the lumbar 
spine is manifested by pain and limitation of motion but is 
not shown to have been manifested by pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc with little intermittent pain or to 
currently result in unfavorable ankylosis of the 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine or intervertebral disc syndrome manifested by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

3.  Prior to June 11, 2004, the chronic cervical strain is 
manifested by moderate limitation of motion of the cervical 
spine; from June 11, 2004 to September 17, 2006, the 
disability is manifested by severe limitation of motion of 
the cervical spine; and from September 18, 2006, to the 
present the disability is manifested by moderate limitation 
of motion of the cervical spine.  

4.  The veteran is already receiving the schedular maximum 
which can be awarded under Diagnostic Code 5257.

5.  The service-connected left knee disability is not 
manifested by limitation of flexion to 30 degrees or less nor 
is it manifested by limitation of extension of 15 degrees or 
more.  


CONCLUSIONS OF LAW

1.  A neurogenic bladder is proximately due to or caused by 
the service-connected mechanical low back pain, degenerative 
disc disease and degenerative joint disease of the lumbar 
spine.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for entitlement to an increased disability 
evaluation for the veteran's mechanical low back pain, 
degenerative disc disease and degenerative joint disease of 
the lumbar spine currently evaluated as 40 percent disabling, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002) 5243 (2007).

3.  The criteria for entitlement to a rating in excess of 20 
percent prior to June 11, 2004, for the service-connected 
chronic cervical strain, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5290 (2002) 5237 (2007).

4.  The criteria for entitlement to a rating of 30 percent, 
but no more, from June 11, 2004 to September 17, 2006, for 
the service-connected chronic cervical strain, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5290 (2002) 5237 (2007).

5.  The criteria for entitlement to a rating in excess of 20 
percent from September 18, 2006, for the service-connected 
chronic cervical strain, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5290 (2002) 5237 (2007).

6.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's post-operative left 
knee injury residuals under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5257 have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2007).

7.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's post-operative left 
knee injury residuals under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5260, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5260 (2007).

8.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's post-operative left 
knee injury residuals under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5261, have not been met  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2002 and March 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims for increased ratings 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The August 2002 
letter generally and the March 2006 letter specifically 
advised the veteran to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The March 2006 letter included notice of 
the five elements of a service-connection claim as is 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  
Supplemental Statements of the Case issued after the above 
referenced letters made the August 2002 and March 2006 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on the claims decided herein has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and 
content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in August 2005.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  


Entitlement to service connection for neurogenic bladder as 
secondary to the service-connected mechanical low back pain, 
degenerative disc disease and degenerative joint disease of 
the lumbar spine

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

A February 2006 VA clinical record indicates that the veteran 
reported that he was leaking urine between voidings for the 
last few months and also had urinary urgency as well as 
chronic back pain.  The diagnosis was rule out neurogenic 
bladder.  

A June 2006 VA clinical record indicates the veteran reported 
he had had some problems with urinary incontinence which had 
been stable for the past five months.  The impression was 
spinal stenosis with neurogenic bladder.  

At the time of a December 2006 VA joints examination, it was 
noted that the veteran gave a history of incontinence.  He 
wore pads which he reportedly changed approximately twice per 
day.  He had some control but there was stress incontinence.  
Urological studies were noted to confirm or were strongly 
suggestive of a neurogenic bladder.  The examiner opined that 
it was at least as likely as not that the veteran's mild 
urinary incontinence was secondary to the service-connected 
lower back injury.  

Based on the evidence of record, the Board finds that service 
connection is warranted for a neurogenic bladder as secondary 
to the service-connected lumbar spine disability.  There is 
competent evidence of record of the current existence of the 
disability and competent evidence of record which links the 
neurogenic bladder to a service-connected disability.  There 
is no competent evidence of record which weighs against this 
finding.  As the neurogenic bladder is a manifestation of the 
service-connected low back disorder, an increased rating for 
which is currently on appeal, the Board is herein taking 
action to recognize it as such.


General increased rating criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate  
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of 
amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  



Rating criteria for evaluation of back claims

The previous version of the rating criteria provided as 
follows:  Under Code 5292, limitation of motion of the lumbar 
spine is assigned a 10 percent rating for slight limitation 
of motion, a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  Under Code 5293, when 
disability from intervertebral disc syndrome is mild, a 10 
percent rating is assigned.  When disability is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
A 40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The amended version of the rating criteria provides as 
follows:  The General Rating Formula for Diseases and 
Injuries of the Spine provides for the following disability 
ratings for diseases or injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  It applies to Codes 5235 to 
5243 unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, ratings are assigned as follows: 1) 40 percent -- 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and 3) 100 percent -- Unfavorable 
ankylosis of the entire spine.  Note (1) to the rating 
formula specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  Note (2): (See also Plate V.)  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Note (5):  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6): Separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months. 

Factual background for back claims

An October 2001 clinical record reveals the examiner observed 
a significant spasm component in the veteran's complaints of 
back pain.  Physical examination revealed muscle tightness 
was apparent.  

A June 2002 private clinical record indicates limitation of 
forward flexion with paraspinal muscle spasm was present.  
Flexion was to 120 degrees.  

At the time of a VA examination in January 2003, cervical 
flexion was limited to 20 degrees.  Flexion of lumbar spine 
was to 10 degrees and extension was to 20 degrees.  There was 
less than 15 degrees of left and right lateral flexion.  The 
examiner noted, however, that the veteran gave less than 100 
percent effort during the range of motion testing.  He 
observed that there was no wear on the cane the veteran had.  
The pertinent diagnoses were degenerative joint disease of 
the lumbar spine and cervical sprain.  

In July 2003, the veteran sought treatment at an emergency 
room for back pain.  Physical examination revealed pronounced 
muscle spasm on the left side.  A neurologic examination of 
the lower extremity, however, was non-focal.  

A July 2003 VA clinical record indicated that physical 
examination showed pronounced muscle spasm on left side.  The 
veteran sought treatment in the emergency room at that time 
for back pain.  

On VA examination in June 2004, the veteran complained of 
chronic back pains.  He denied bowel or bladder dysfunction.  
He reported occasional numbness and tingling in the left leg.  
He had flares which increased the pain in the back.  
Repetitive activities induced pain.  He complained of neck 
pain which occasionally radiated into the shoulders.  He had 
flares of pain two to three times per year.  The range of 
motion of the neck was extension to 5 degrees, flexion to 25 
degrees, lateral bending to 20 degrees and lateral rotation 
of the neck 20 degrees with pain on the termination of motion 
or in the extremes of motion each way.  No muscle spasm was 
present.  The range of motion of the lumbar spine was flexion 
to 20 degrees, extension to 20 degrees, lateral bending was 
to 10 degrees with pain noted in the low back area during 
range of motion testing.  The pertinent diagnoses were 
degenerative disc disease of the lumbar and cervical spine.  
The examiner opined that flares and repetitive use resulted 
in pain in the cervical and lumbar spine without associated 
weakness, fatigue or lack of endurance.  

An April 2005 VA clinical record indicates that lumbar muscle 
spasm was present at that time.  

A record dated in May 2005 reveals that a neurological 
examination of both lower extremities was normal.  

In July 2005, it was determined that the veteran could 
forward flex to 30 degrees and extend his lumbar spine to 45 
degrees.  

A private clinical record dated in January 2006 indicates the 
veteran complained of back pain with pain radiating down his 
right lower extremity.  Symptoms reportedly increased with 
walking and sitting.  He denied any urinary or fecal 
incontinence and/or loss of balance.  Physical examination 
revealed significant restriction of flexion, extension, 
lateral bending and rotation.  The veteran, however, was able 
to get on and off the examination table without difficulty.  
The impression was low back pain.  

In July 2006, the veteran complained of a low grade, chronic 
back pain as well as frequent spasms.  There was no weakness, 
numbness or radicular symptoms.  Physical examination 
revealed that the veteran was neurologically intact.  The 
impression was back pain.  

On VA examination in September 2006, the veteran complained 
of neck pain which was constantly present.  The pain did not 
radiate into the arms.  Flare-ups occurred four times per 
year lasting one week.  He had difficulty with head turning 
due to the neck pain.  He reported constant low back pain 
which radiated down the right leg.  The symptoms were worse 
with sitting.  He reported flare-ups which occurred eight 
times per year.  He denied bowel complaints but did report 
bladder leakage.  He reported numbness in the right foot.  He 
could walk less than one block and reported he was unsteady.  
Physical examination of the back did not reveal any spasms.  
Inconsistencies were noted with range of motion testing.  On 
initial cervical spine examination, the range of motion was 
forward flexion from 0 to 10 degrees, extension from 0 to 20 
degrees, bilateral lateral flexion was 0 to 15 degrees and 
bilateral rotation was 0 to 20 degrees.  The veteran 
complained of pain throughout all the range of motion.  
During the knee examination, however, the veteran was 
observed to have cervical forward flexion to 40 degrees, left 
lateral rotation to 60 degrees and right lateral rotation to 
at least 50 degrees.  The examiner specifically noted that 
the veteran did not complain of pain involving the neck when 
putting on his knee brace.  He did not appear to have any 
difficulty with the range of motion.  The examiner opined 
that there would be some decrease in the range of motion due 
to pain during times of flares but it was not possible to 
quantify the exact limitation in degrees.  There would be no 
change in the range of motion due to fatigue, weakness or 
incoordination.  Thoracolumbar spine range of motion was from 
0 to 30 degrees of flexion, 0 to 5 degrees of extension, 0 to 
10 degrees of bilateral lateral flexion and 0 to 15 degrees 
of bilateral lateral rotation.  Pain complaints were present 
throughout the range of motion testing.  The examiner opined 
that there would be some decrease in the range of motion due 
to pain and repetitive use and during times of flares.  It 
was not possible to quantify the exact range of motion lost.  
The veteran reported he had had an incapacitating episode of 
back pain in October 2005 when he was told to rest for three 
days due to significant back pain.  The pertinent diagnoses 
from the VA examination were chronic low back pain with right 
lower extremity radicular complaints, degenerative joint 
disease and a central stenosis and chronic neck pain and 
cervical strain with mild degenerative changes.  The examiner 
opined that the veteran's left knee and lumbar condition 
would cause some limitation of activities that required stair 
climbing, prolonged standing and walking.  The examiner 
opined that the veteran would be able to tolerate a sedentary 
job which allowed for rest breaks.  Pain was the primary 
limiting factor.  


Entitlement to an increased disability evaluation for the 
veteran's mechanical low back pain, degenerative disc disease 
and degenerative joint disease of the lumbar spine, currently 
evaluated as 40 percent disabling.

Analysis

The Board finds an increased rating is not warranted for the 
service-connected low back disability under the prior 
versions of Diagnostic Codes 5292 and 5295 as a 40 percent 
evaluation is the maximum schedular evaluation which can be 
assigned under these Diagnostic Codes.  

A rating in excess of 40 percent is not warranted when the 
service-connected lumbar spine disability is evaluated under 
the prior version of Diagnostic Code 5293.  The evidence of 
record does not support a finding that the veteran 
experiences pronounced intervertebral disc syndrome.  The 
medical evidence indicates the veteran experiences 
intermittent muscle spasm.  However, there is no indication 
that the veteran experiences any symptoms compatible with 
sciatic neuropathy with characteristic pain, absent ankle 
jerk or other neurological findings appropriate to the site 
of the diseased disc.  The Board finds the competent evidence 
of record indicates the veteran's service-connected lumbar 
spine disability more nearly approximates, at the most, a 40 
percent evaluation under the prior version of Diagnostic Code 
5293.  

The Board finds that a rating in excess of 40 percent is not 
warranted for the service-connected lumbar spine disability 
when it is evaluated under the currently existing General 
Rating Formula for Diseases and Injuries of the spine.  In 
order to warrant a rating in excess of 40 percent under the 
currently existing rating criteria, the service-connected 
lumbar spine disability must be manifested by unfavorable 
ankylosis of the entire thoracolumbar spine or unfavorable 
ankylosis of the entire spine.  There is no competent 
evidence of record which indicates that the veteran 
experiences ankylosis or the equivalent of ankylosis of any 
part of the spine.  Physical examinations conducted during 
the pertinent time period have consistently demonstrated that 
the veteran was able to move his back, albeit with some 
limitation when compared with the normal range of motion of 
the spine.  

The Board finds that a rating in excess of 40 percent is not 
warranted when the service-connected back disability is 
evaluated under the current Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  In order to 
receive an evaluation in excess of 40 percent, there must be 
evidence demonstrating that the service-connected lumbar 
spine disability is productive of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  No health care provider has indicated that the 
veteran's service-connected low back disability required any 
bed rest for treatment.  The veteran has only reported one 
instance of an incapacitating episode.  At the time of the 
September 2006 VA examination, the veteran indicated that he 
had one incapacitating episode in October 2005 when he was 
told to rest for three days due to significant back pain.  
The Board finds that even the veteran's self-reported 
symptomatology which has not been objectively confirmed by 
competent medical evidence demonstrates that the veteran does 
not experience incapacitating episodes to the degree 
necessary to warrant a 60 percent evaluation under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

As indicated above, service connection has been granted for a 
neurogenic bladder which competent evidence of record 
indicates is a neurological disability associated with the 
service-connected lumbar disability.  The clinical records 
include complaints of radicular pain to the lower 
extremities.  However, neurological evaluations failed to 
link the reported symptomatology to the service-connected low 
back disability.  There is no competent evidence of record 
which indicates that the service-connected low back 
disability is manifested by any neurological disability of 
the lower extremities.  The veteran's subjective complaints 
have not been objectively linked to his service-connected 
back disability.  The veteran is competent to report that he 
experiences radiating pain but he is not competent to provide 
an opinion regarding the etiology of the reported pain.  As a 
lay person, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Functional loss due to pain on movement is already 
contemplated by the 40 percent rating.  Application of 38 
C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher 
rating because the veteran is already receiving the highest 
rating predicated on limitation of motion of the lumbar 
spine.  See DeLuca, 8 Vet. App. at 204- 07.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the lumbar spine disability.  
There is evidence of record indicating the veteran has 
reported that he has lost time at work but most of this 
evidence indicates the reason for missing work was due to 
multiple service-connected disabilities.  

A March 2002 statement from the veteran's supervisor 
indicates he was frequently late or absent from work.  He 
would take a whole day off once or twice every two weeks and 
was tardy nine days out of ten.  The veteran informed his 
supervisor that the problem was due to his back.  The 
supervisor noted the veteran did not submit satisfactory 
evidence to document the medical complaint.  

In a September 2002 statement, the veteran alleged that he 
missed one to four days per two week period due to back pain.  

An August 2005 statement, which is apparently signed by a 
physician, includes the annotation that the veteran had been 
out of work four to seven days per month due to his 
lumbosacral spine and knee conditions over the last 12 
months.  

In April 2006, the veteran wrote that he had missed numerous 
days of work due to his service-connected disabilities.  

A June 2006 VA clinical record indicates that a physician 
changed the date he determined the veteran was unable to work 
and earn money in any capacity from 1987 to January 5, 2006.  

The Board notes the veteran's allegations of missing work due 
to his back but the competent evidence of record indicates 
that he missed work due to both his back and knee 
disabilities.  There is no indication that the veteran was 
frequently hospitalized due to his back disability.  Service 
connection has been granted for a total rating based on 
individual unemployability due to service-connected 
disabilities.  The evidence in this case fails to show that 
the veteran's service-connected back disability now causes or 
has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Based on the above, the Board finds that an increased rating 
is not warranted at any time during the pertinent appeal 
period.  A "staged rating" for the veteran's service-
connected lumbar spine disability, therefore, is also not 
warranted.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).   


Entitlement to an increased disability evaluation for the 
veteran's chronic cervical strain, currently evaluated as 20 
percent disabling.

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the cervical 
spine and a 30 percent evaluation was assigned for severe 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5290.  The words "slight," "moderate" 
and "severe" are not defined in the rating schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6. 

As indicated above, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right rotation are zero to 80 degrees.  38 C.F.R. § 
4.71a, Plate V.  

The Board finds that an increased rating is warranted when 
the service-connected cervical spine disability is evaluated 
under the prior version of Diagnostic Code 5290.  The claims 
file does not contain much evidence which quantifies the 
extent of the loss of range of motion of the cervical spine.  
Cervical flexion was limited to 20 degrees at the time of the 
January 2003 VA examination.  This limitation is a little 
less than 1/2 of the normal range of motion of the cervical 
spine.  The Board finds that this limitation does not rise to 
a level of severe limitation of motion of the cervical spine.  
On VA examination in January 2004, physical examination 
revealed that extension of the cervical spine was limited to 
5 degrees, flexion was limited to 25 degrees, and lateral 
bending and lateral rotation were limited to 20 degrees.  The 
Board finds that this limitation of motion (approximately 10 
percent of the normal range of extension, a little more than 
1/2 the normal range of flexion, a little less than 1/2 the 
normal range of lateral bending and 1/4 of the normal range of 
lateral rotation) equates to severe limitation of motion of 
the cervical spine.  In September 2006, inconsistencies were 
noted in range of motion testing.  On initial cervical spine 
examination, the range of motion was forward flexion from 0 
to 10 degrees, extension from 0 to 20 degrees, bilateral 
lateral flexion was 0 to 15 degrees and bilateral rotation 
was 0 to 20 degrees with the veteran complaining of pain 
throughout all the range of motion.  During the knee 
examination, however, the veteran was observed to have 
cervical forward flexion to 40 degrees, left lateral rotation 
to 60 degrees and right lateral rotation to at least 50 
degrees.  The examiner specifically noted that the veteran 
did not complain of pain involving the neck when putting on 
his knee brace.  The Board finds to be more probative the 
observations of the examiner which indicated that the veteran 
had a greater range of motion of the cervical spine than when 
first presented.  The examiner is an objective observer.  The 
Board finds that a range of motion of forward flexion to 40 
degrees, left lateral rotation to 60 degrees and right 
lateral rotation to at least 50 degrees (almost full flexion 
and more than 1/2 to 3/4 of lateral rotation) equates, at most to 
moderate limitation of motion of the cervical spine.  Based 
on the above analysis and upon application of the holding in 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007), the Board finds that a rating in excess of 20 percent 
is not warranted prior to June 11, 2004.  From June 11, 2004 
(the date of the 2004 VA examination) to September 17, 2006, 
a rating of 30 percent is warranted for severe limitation of 
motion of the cervical spine.  Beginning September 18, 2006 ( 
the date of the 2006 VA joints examination) a rating of 20 
percent is to be assigned for moderate limitation of motion 
of the cervical spine.  

Under the "General Rating Formula for Diseases and Injuries 
of the Spine,"  A 30 percent rating is available where 
forward flexion of the cervical spine is 15 degrees or less; 
or; favorable ankylosis of the entire cervical spine.  The 
evidence of record does not support a finding that an 
increased rating is warranted under this rating criteria.  
Cervical flexion could be accomplished to 20 degrees at the 
time of the January 2003 VA examination.  At the time of the 
June 2004 VA examination, the veteran could flex his cervical 
spine to 25 degrees.  There was a discrepancy in the range of 
motion exhibited at the time of the September 2006 VA 
examination.  Initial testing revealed that cervical flexion 
was limited to 10 degrees but the veteran was subsequently 
observed to be able to flex his cervical spine to at least 40 
degrees without visible pain.  For the reason set out above, 
the Board finds more probative the greater range of motion 
observed by the examiner at the time of the VA examination.  
There is no competent evidence demonstrating that the 
service-connected cervical spine disability is manifested by 
ankylosis or the equivalent of ankylosis.  Physical 
examinations conducted during the pertinent time period have 
consistently demonstrated that the veteran was able to move 
his spine at least to a certain extent.  

The Board finds an increased rating is not warranted for the 
service-connected cervical spine disability when it is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  There is no 
competent evidence of record indicating that the veteran has 
been prescribed bed rest to treat his cervical spine 
disability.  The veteran has only indicated one time that he 
had an incapacitating episode and this was in October 2005 
which lasted for three days.  This level of symptomatology 
does not equate to a compensable evaluation at any time 
during the appeal period under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

There is no competent evidence of record which quantifies the 
extent of loss of motion which could be attributed to the 
cervical spine disability as a result of pain on use or 
during flares.  Examinations indicated that there would be 
some loss of motion but no estimate was provided and one 
examiner specifically found that it was not possible to 
quantify the extent of loss.  The Board finds that the 
evidence of record does not support a higher evaluation for 
the service-connected cervical spine disability upon 
consideration of 38 C.F.R. §§ 4.40, 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the reasons cited above in the 
lumbar spine analysis.  The evidence in this case fails to 
show that the veteran's cervical spine disability now causes 
or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  Id.


Knee rating criteria

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Codes 5260 and 5261, a 10 percent rating is 
warranted where knee flexion is limited to 45 degrees or 
extension is limited to 10 degrees, and a 20 percent rating 
may be assigned where flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  A 30 percent rating may 
be assigned where knee flexion is limited to 15 degrees or 
extension is limited to 20 degrees.  

Normal range of motion of the knee for VA purposes is 0 
degrees of extension and 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II. 




Factual Background for knee claims

The veteran submitted his claim for an increased rating for 
his knee in September 2002.  

A private clinical record dated in June 2002 indicates the 
range of motion of the left knee was extension to 3 degrees 
and flexion to 120 degrees.  

A VA joints examination was conducted in January 2003.  The 
veteran complained of increased pain in the knee due to 
walking.  The knee was chronically stiff.  He also complained 
of intermittent locking of the knee.  The range of motion was 
flexion to 80 degrees and extension to -10 degrees.  The 
pertinent diagnosis was severe degenerative joint disease of 
the left knee and internal derangement of the left knee.  

In February 2004, the range of motion of the left knee was 
from 0 degrees to approximately 100 degrees.  

An April 2004 VA clinical record indicates the veteran 
complained of persistent locking and catching symptoms, the 
most recent of which was three months prior when his knee 
reportedly locked in flexion for one week.  He also reported 
occasional instability.  The range of motion of the left knee 
was from 5 degrees to approximately 105 degrees.  No 
instability was present.  The pertinent impression was 
persistent mechanical symptoms of the left knee, possibly 
attributable to loose bodies versus meniscal pathology.  

In May 2004,  the range of motion of the left knee was from 
10 degrees to approximately 90 degrees.  

A report of a VA examination conducted in June 2004 indicates 
the veteran complained of chronic knee pain.  He also 
reported swelling and giving out of the knee.  The veteran 
could fully extend the knee and he could flex the knee to 90 
degrees with pain, grinding and clicking sensation present 
from 30 degrees to 90 degrees with flexion.  The examiner 
opined that the veteran would experience pain, weakness, 
fatigue and lack of endurance on prolonged walking and on 
repetitive use of the knee as well.  

A June 2004 VA clinical record indicates the range of motion 
of the left knee was 15 degrees of extension and 105 degrees 
of flexion.  

A VA clinical record dated in July 2004 reveals a range of 
motion from full extension to 120 degrees of knee flexion.  
The veteran was three months post-operative.  

A private clinical record dated in July 2005 reveals the 
veteran complained of left knee pain.  The range of motion of 
the left knee was -5 degrees of full extension and flexion to 
95 degrees.  A brace was used for stability.  

In July 2006, the veteran complained of left knee pain.  He 
also complained of giving way but no true instability or 
mechanical symptoms.  The range of motion of the left knee 
was from 5 degrees to 100 degrees.  The impression was 
presumed left knee degenerative joint disease with quad 
weakness.  

At the time of a VA joints examination which was conducted in 
September 2006, the veteran complained of constant knee pain 
which had been increasing.  He reported weakness, stiffness, 
giving way, locking and fatigability.  He denied flare-ups.  
Physical examination revealed that the veteran lacked 
approximately 6 degrees of extension.  Flexion was to 82 
degrees.  The veteran complained of pain throughout the range 
of motion.  The examiner opined that there would be some 
decrease in the range of motion due to pain on repetitive 
use.  No change would occur due to fatigue, weakness or 
incoordination.  The pertinent diagnosis was chronic left 
knee pain status post multiple surgeries.  He had moderate to 
severe left knee degenerative joint disease and osteochondral 
loose bodies.  The examiner opined that the left knee 
disability would cause some limitation of activities that 
required stair climbing, prolonged standing or walking.  Pain 
was the primarily limiting factor.  


Entitlement to a disability evaluation in excess of 30 
percent for the veteran's post-operative left knee injury 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board finds that an increased rating is not warranted for 
the veteran's service-connected left knee disability when it 
is evaluated under the rating criteria included in Diagnostic 
Code 5257.  A 30 percent evaluation is the highest disability 
evaluation which can be assigned under this Diagnostic Code.  

The veteran's service-connected left knee disability is 
evaluated as 30 percent disabling under Diagnostic Code 5257 
for knee impairment, including instability or recurrent 
subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 
Diagnostic Code 5257, severe knee impairment warrants a 30 
percent rating.  Id.  That is the maximum rating available 
under DC 5257.  A higher schedular evaluation cannot be 
assigned under this Diagnostic Code.  


Entitlement to a disability evaluation in excess of 10 
percent for the veteran's post-operative left knee injury 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260.

The Board finds that an increased rating is not warranted 
when the service-connected left knee disability is evaluated 
under Diagnostic Code 5260 based on limitation of flexion of 
the left knee.  In order to be assigned a rating in excess of 
10 percent under this Diagnostic Code, the evidence of record 
must demonstrate that the service-connected left knee 
disability is manifested by limitation of flexion to 30 
degrees or less.  This level of impairment is not reflected 
in the competent evidence of record.  

The greatest restriction in the flexion of the knee was 
recorded in January 2003 when flexion was noted to be limited 
to 80 degrees.  Additionally, in September 2006 flexion was 
found to be restricted to 82 degrees.  This range of motion 
is more than twice as much as required for assignment of an 
increased rating under Diagnostic Code 5260.  

Entitlement to a disability evaluation in excess of 10 
percent for the veteran's post-operative left knee injury 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5261.

The Board finds that an increased rating is not warranted 
when the service-connected left knee disability is evaluated 
under Diagnostic Code 5261 based on limitation of extension 
of the left knee.  In order to be assigned a rating in excess 
of 10 percent under this Diagnostic Code, the evidence of 
record must demonstrate that the service-connected left knee 
disability is manifested by limitation of extension to 15 
degrees or more.  This level of impairment is not reflected 
in the competent evidence of record.  

The greatest restriction in the extension of the knee was 
recorded in June 2004 when extension was noted to be limited 
to 15 degrees.  However, testing conducted the same month at 
the time of the June 2004 VA examination indicated that the 
veteran had full extension.  Furthermore, a July 2004 
clinical record again indicates the presence of full 
extension of the knee.  The Board finds that a staged rating 
is not appropriate in the current situation.  Testing of the 
range of motion conducted subsequent to June 2004 
demonstrated a less severe level of restriction of extension.  
The Board finds the evidence of record more nearly 
approximates a 10 percent evaluation under Diagnostic Code 
5261 for the entire appeal period.  

There is no competent evidence of record which quantifies the 
extent of loss of motion which could be attributed to the any 
of the service-connected left knee disabilities as a result 
of pain on use or during flares.  Examinations indicated that 
there would be some loss of motion but no estimate was 
provided and one examiner specifically found that it was not 
possible to quantify the extent of loss.  The Board finds 
that the evidence of record does not support a higher 
evaluation for any of the service-connected left knee 
disabilities upon consideration of 38 C.F.R. §§ 4.40, 4.45 
and the holding in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for any of the service-connected knee 
disabilities.  The evidence in this case fails to show that 
the veteran's knee disability now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  In this regard, the 
Board notes that the veteran underwent 4 surgical procedures 
for his knee which were conducted in 1987, 1989, 1994, 2000 
and 2004.  The Board finds that 4 surgical procedures 
conducted over the course of more than 15 years does not 
constitute frequent periods of hospitalization.  Furthermore, 
the veteran was compensated for the hospitalizations by the 
assignment of temporary 100 percent evaluations at different 
times.  While there is evidence indicating that the veteran 
is unemployable as a result of his service-connected 
disabilities, this evidence indicates the cause of the 
unemployability is due to his knee and back problems 
together.  There is no competent evidence in the claims file 
demonstrating that the veteran is unemployable due solely to 
his left knee disability.  The veteran has already been 
assigned a total rating based on individual unemployability 
as a result his combined service-connected disabilities.  

Based on the above, the Board finds that an increased rating 
is not warranted at any time during the pertinent appeal 
period for any of the veteran's service-connected knee 
disabilities.  A "staged rating," therefore, is also not 
warranted.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).   


ORDER

Service connection for neurogenic bladder as secondary to 
mechanical low back pain, degenerative disc disease and 
degenerative joint disease of the lumbar spine is granted.  

Entitlement to an increased disability evaluation for the 
veteran's mechanical low back pain, degenerative disc and 
degenerative joint disease of the lumbar spine currently 
evaluated as 40 percent disabling is not warranted.  The 
appeal is denied.  

Entitlement to a rating in excess of 20 percent prior to June 
11, 2004, for the service-connected chronic cervical strain 
is not warranted.  The appeal is denied.

Entitlement to a 30 percent evaluation from June 11, 2004 to 
September 17, 2006, for the service-connected chronic 
cervical strain is granted, subject to the laws and 
regulations governing monetary awards.  

Entitlement to a rating in excess of 20 percent from 
September 18, 2006 for the service-connected chronic cervical 
strain is not warranted.  The appeal is denied.  

Entitlement to a disability evaluation in excess of 30 
percent for the veteran's post-operative left knee injury 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is not warranted.  The appeal is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for the veteran's post-operative left knee injury 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260 is not warranted.  The appeal is 
denied. 

Entitlement to a disability evaluation in excess of 10 
percent for the veteran's post-operative left knee injury 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5261 is not warranted.  The appeal is 
denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


